DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination - 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17[e], was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17[e] has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR1.114. The applicant’s submission for RCE filed on 29 June 2022 has been entered. 

Remarks
This action is in response to the applicant’s RCE filed 29 June 2022, which is in response to the USPTO office action mailed 25 April 2022. Claims 21, 24, 25, 31, 34 and 35 are amended. Claims 1-20, 27, 28, 37 and 38 are cancelled. Claims 21-26, 29-36, 39 and 40 are currently pending.

Response to Arguments
With respect to the 35 USC §103 rejection of claims 21-26, 29-36, 39 and 40, the applicant’s arguments are moot in view of a new grounds of rejection, as necessitated by the applicant's amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-26, 29-36, 39 and 40 are rejected under pre-AIA 35 U.S.C. 103(a) as being unpatentable over Jeon et al., US 20090055385 A1 (hereinafter "Jeon") in view of Ramer et al., US 20090055385 A1 (hereinafter “Ramer”) in further view of Stark et al., US 20100031193 A1 (hereinafter “Stark”) in further view of Kikinis, US 6836274 B1 (hereinafter “Kikinis”).

Claim 21: Jeon teaches a method for displaying electronic media content to one or more users, the method comprising operations performed by at least one processor including:
receiving, at a processor of a web server, input from a user including one of a search request for electronic media content and a URL address of a web page previously visited by the user (Jeon, [0049] note page 104 includes a search box 108 where a user may input a search term, [0090] note a search query entered by a user on the TV client 302 can be received by the TV front end 304 and provided to the search engine 320, [0157], [0158] note servers);
analyzing an indexed web history of the user and a plurality of other users based on the received input, wherein the indexed web history includes data collected from web browsers of the user and the plurality of other users, the data including content click data of content viewed by the user and the plurality of other users (Jeon, [0026] note recommendations may be based on input received on the Internet from several users who may have watched the show, visited web sites related to the show, provided user feedback related to the show, etc. Such data shows user interests, so that recommendations to a first user may be based on other users who have provided similar search terms for general topics or for media-related topics, and may be generated from other media-related activity by those other users, [0157] note a Web browser, [0084] note user-click history 306 can store user click information, [0030] note collaborative filtering, [0032] note source data used for collaborative filtering-based recommendations can come from different sources, such as, for example, audience measurement data from a TV provider or web-click data or other web activity data);
selecting a subset of available content groups based on the received input and the indexed web history (Jeon, [0024] note a user may enter a search query, and recommendations may be generated in response to the entry of the search query, [0029] note collaborative filtering, [Fig. 1B] note 139, [0062] note listings in the recommendations area 131b can also include network icons 139 which visually identify the particular channel on which the TV show airs; i.e. the examiner interprets channels read on a subset of available content groups);
selecting a subset of available content for each of the subset of available content groups based on the user input and collected data, wherein the subset of available content includes content viewed by other viewers of a last video watched by the user (Jeon, [0024] note a user may enter a search query, and recommendations may be generated in response to the entry of the search query, [0029] note collaborative filtering, [Fig. 1B] note 135a, [0062] note Recommendations area 131b can be split into different sections, such as a "Now" listings area 135a and a "Later" listings area 135b; i.e. the examiner interprets the listings included in 135a read on a subset of available content, [0024] note a recommendation may look to a program the user is watching and/or programs the user has watched, in generating a recommendations, [0026] note recommendations may be based on input received on the Internet from several users who may have watched the show, visited web sites related to the show, provided user feedback related to the show, etc, [0029] note collaborative filtering); and
providing instructions to display, to the user, a multi-dimensional grid (Jeon, [Fig. 1B], [0055] note schedule grid 120 presents a list of media channels vertically along its left side and times of day horizontally along its top side in a time bar, [0062] note Recommendations area 131b is also provided to display recommendations generated in response to selection of recommendation display 131a. Recommendations area 131b can be split into different sections, such as a "Now" listings area 135a and a "Later" listings area 135b… The listings in the recommendations area 131b can also include network icons 139 which visually identify the particular channel on which the TV show airs);
the instructions to display further including: the subset of available content groups sorted along a first axis of the multi-dimensional grid in a first ranking order based on at least one of popularity and recency (Jeon, [0027] note weighting factors can be used so that the recommendation engine can apply different percentages of some approaches when multiple approaches are used in combination, [Fig. 1B] note channels 139 ordered by “Now” and “Later", i.e. recency).
Jeon does not explicitly teach collected cookie data; calculating a weighted sum of a maximum user similarity between the user and the plurality of other users for the subset of available content by applying a K-Nearest Neighbor algorithm to the cookie data collected from the web browsers of the user and the plurality of other users; a three dimensional (3D) cube comprising a multi-dimensional grid, the 3D cube including a plurality of smaller interactive cubes, each interactive cube associated with a corresponding content of the subset of available content, each interactive cube configured to be rotated or flipped to allow the user to interact with content information associated with the corresponding content of the subset of available content; based on the calculated weighted sum; and the subset of available content sorted along a second axis of the multi-dimensional grid in a second ranking order based on the calculated weighted sum and a video quality of video content in the subset of available content, the video quality based on at least one of a respective bit rate responsiveness and a resolution associated with the video content in the subset of available content.
However, Ramer teaches collected cookie data (Ramer, [1069] note the past performance or other information relating to a mobile communication facility may be stored, aggregated, and analyzed... Past performance may include, but is not limited to, past content interaction, content download, audio content streaming, video content streaming, content contained in java cookies, content contained in temporary internet files stored on the mobile communication facility, past transaction information, and the like);
calculating a weighted sum of a maximum user similarity between the user and the plurality of other users for the subset of available content by applying a K-Nearest Neighbor algorithm to the cookie data collected from the web browsers of the user and the plurality of other users (Ramer, [0095] note A more robust collaborate filtering procedure, sometimes referred to as the K-nearest neighbor algorithm, uses a "training data set" that is based upon previous users' behavior to predict a variable of interest to members of a "target data set" comprised of new users… the algorithm finds the weighted sum of the variable of interest for the K nearest neighbors, where the weights are the inverse of the calculated distances); and
based on the calculated weighted sum (Ramer, [0100] note A recommendation system may use information from a user's profile to make predictions regarding other information… The recommendation system may compare the collected data to similar data collected from others and calculates a list of recommended items for the active user, [0101] note suggestions may be supplied to users by ranking content based upon popularity).
It would have been obvious to one of ordinary skill in the art at the time of the present invention to combine the recommendations basted on a combination of weighting factors of Jeon with recommendations based on a k-nearest neighbor algorithm of Ramer according to known methods (i.e. generating a weighted sum of a variable of interest for the k-nearest neighbors). Motivation for doing so is that this provides improved search capabilities (Ramer, [0007]). 
Jeon and Ramer do not explicitly teach a three dimensional (3D) cube comprising a multi-dimensional grid, the 3D cube including a plurality of smaller interactive cubes, each interactive cube associated with a corresponding content of the subset of available content, each interactive cube configured to be rotated or flipped to allow the user to interact with content information associated with the corresponding content of the subset of available content; and the subset of available content sorted along a second axis of the multi-dimensional grid in a second ranking order based on a video quality of video content in the subset of available content, the video quality based on at least one of a respective bit rate responsiveness and a resolution associated with the video content in the subset of available content.
However, Stark teaches the subset of available content sorted along a second axis of the multi-dimensional grid in a second ranking order based on a video quality of video content in the subset of available content, the video quality based on at least one of a respective bit rate responsiveness and a resolution associated with the video content in the subset of available content (Stark, [0081] note while time-based organization and manipulation is useful for many types of content, in some embodiments at least some types of content may be organized and manipulated based on other types of associated information, whether in addition to or instead of based on time… metadata for content may similarly be used to group the content in other manners for organization and manipulation in the GUI, such as to group content hierarchically… to group content based on genre or other categorization (e.g.… on file size… on number of pixels or frames-per-second or other measure of resolution, on display size of the content, on use restrictions on the content, etc.), or to more generally group the content based on any other parameter or combination of types of parameters).
It would have been obvious to one of ordinary skill in the art at the time of the present invention to combine the ranking of Jeon and Ramer with the content grouping based on metadata including file size and measures of resolution of Stark according to known methods (i.e. ranking content based on file size or other measures of resolution). Motivation for doing so is that this improves a user’s experience by effectively managing the presentation of content via various network devices (Stark, [0006]).
Jeon, Ramer and Stark do not explicitly teach a three dimensional (3D) cube comprising a multi-dimensional grid, the 3D cube including a plurality of smaller interactive cubes, each interactive cube associated with a corresponding content of the subset of available content, each interactive cube configured to be rotated or flipped to allow the user to interact with content information associated with the corresponding content of the subset of available content.
However, Kikinis teaches this (Kikinis, [Fig. 2], [Col. 4 Lines 57-58] note As shown in FIG. 2, virtual mesh 100 has the shape of a cube, [Col. 4 Lines 63-66] note As shown in FIG. 2, virtual mesh 100 is a group of lines displayed on a video screen configured so that objects 101 may be displayed within the mesh. In one embodiment, objects 101 represent individual television programs, [Col. 5 Lines 21-29] note In one embodiment, objects 101 are not a part of virtual mesh 100; they are merely situated within the mesh 100. Each of the program elements 101 is a fully independent object that may be manipulated by the EPG independent of virtual mesh 100. Objects 101 further comprise one or more interactive surfaces. Interactive surfaces may be acted upon by the user to create a desired result, such as selecting a new channel; i.e. the examiner interprets manipulated reads on rotated or flipped, [Col. 5 Lines 66-67]-[Col. 6 Line 1] note Virtual mesh 100 can contain all available channels from a service provider or can contain a subset of channels selected by interest group or by certain other criteria).
It would have been obvious to one of ordinary skill in the art at the time of the present invention to combine the interface of Jeon, Ramer and Stark with EPG cube comprising fully independent objects which may be manipulated of Kikinis according to known methods (i.e. displaying an EPG cube comprising fully independent program objects). Motivation for doing so is that independent objects are arranged as to make navigation of the mesh simple, and to bring to the user's attention those programs in which they may be interested (Kikinis, [Col. 4 Lines 66-67]-[Co. 5 Lines 1-2]). 

Claim 22: Jeon, Ramer, Stark and Kikinis teach the method of claim 21, wherein the electronic media content comprises video content and the request specifies at least a portion of the video content that the user desires to watch (Jeon, [0026] note a requesting user has entered searches for "Jaws," "Orca," and similar terms).

Claim 23: Jeon, Ramer, Stark and Kikinis teach the method of claim 21, wherein the indexed web history includes one or more of: impression data, action data, conversion data, user information, content information, and content group information (Jeon, [0097] note user activity may include user actions that can be used later, for example, in formulating recommendations. For example, the user actions may include inputs by the user on the Internet that relate to particular TV programs or stations; i.e. action data).

Claim 24: Jeon, Ramer, Stark and Kikinis teach the method of claim 21, wherein the first ranking order of the subset of available content groups includes a ranking value calculated based on one or more of editorial popularity, rank popularity, taxonomic distance based on the indexed web history (Jeon, [0027] note popularity data (e.g., ratings data) from a structured database may be used. For example, a new television program may be classified into a "sci fi" genre and its ratings data may show that it is explosively popular. If a first user has been observed to watch many sci fi programs, the new program may be recommended initially based solely on its genre and popularity).

Claim 25: Jeon, Ramer, Stark and Kikinis teach the method of claim 21, wherein the second ranking order of the subset of available content includes a ranking value calculated based on one or more of: recency, clickthru popularity, editorial popularity, textual relevance, video relevance, user rating based on the indexed web history (Jeon, [0084] note user-click history 306 can store user click information, [0032] note source data used for collaborative filtering-based recommendations can come from different sources, such as, for example, audience measurement data from a TV provider or web-click data or other web activity data).

Claim 26: Jeon, Ramer, Stark and Kikinis teach the method of claim 21, wherein the subset of available content groups include content groups desired or liked by the user and content groups desired or liked by other viewers of a last video watched by the user (Jeon, [0024] note a recommendation may look to a program the user is watching and/or programs the user has watched, in generating a recommendations, [0026] note recommendations may be based on input received on the Internet from several users who may have watched the show, visited web sites related to the show, provided user feedback related to the show, etc, [0029] note collaborative filtering).	

Claim 29: Jeon, Ramer, Stark and Kikinis teach the method of claim 21, wherein the content information includes one or more of episode options of the corresponding content, specific scenes or chapters of the corresponding content, and a picture or logo associated with the corresponding content (Jeon, [Fig. 1C], [0063] note a details page 106 may be displayed when a user selects a particular program or episode so as to indicate an interest in seeing more detailed information about that program or episode, [0065] note recommendation entry 142a can further include a summary of the episode and one or more specific entries for current or upcoming episodes that may interest the user).

Claim 30: Jeon, Ramer, Stark and Kikinis teach the method of claim 21, wherein the instructions to display include displaying the multi-dimensional grid via a graphical user interface that the user can select and manipulate using an input device (Kikinis, [Fig. 2], [Col. 4 Lines 57-58] note As shown in FIG. 2, virtual mesh 100 has the shape of a cube, [Col. 5 Lines 21-29] note Each of the program elements 101 is a fully independent object that may be manipulated by the EPG independent of virtual mesh 100. Objects 101 further comprise one or more interactive surfaces. Interactive surfaces may be acted upon by the user to create a desired result, such as selecting a new channel).

Claim 31: Jeon teaches a system for displaying electronic multimedia content on the Internet to a user, the system comprising: a storage device configured to store instructions; and at least one processor configured to execute the instructions to perform a method, the method including:
receiving, at a processor of a web server, input from a user including one of a search request for electronic media content and a URL address of a web page previously visited by the user (Jeon, [0049] note page 104 includes a search box 108 where a user may input a search term, [0090] note a search query entered by a user on the TV client 302 can be received by the TV front end 304 and provided to the search engine 320, [0157], [0158] note servers);
analyzing an indexed web history of the user and a plurality of other users based on the received input, wherein the indexed web history includes data collected from web browsers of the user and the plurality of other users, the data including content click data of content viewed by the user and the plurality of other users (Jeon, [0026] note recommendations may be based on input received on the Internet from several users who may have watched the show, visited web sites related to the show, provided user feedback related to the show, etc. Such data shows user interests, so that recommendations to a first user may be based on other users who have provided similar search terms for general topics or for media-related topics, and may be generated from other media-related activity by those other users, [0157] note a Web browser, [0084] note user-click history 306 can store user click information, [0030] note collaborative filtering, [0032] note source data used for collaborative filtering-based recommendations can come from different sources, such as, for example, audience measurement data from a TV provider or web-click data or other web activity data);
selecting a subset of available content groups based on the received input and the indexed web history (Jeon, [0024] note a user may enter a search query, and recommendations may be generated in response to the entry of the search query, [0029] note collaborative filtering, [Fig. 1B] note 139, [0062] note listings in the recommendations area 131b can also include network icons 139 which visually identify the particular channel on which the TV show airs; i.e. the examiner interprets channels read on a subset of available content groups);
selecting a subset of available content for each of the subset of available content groups based on the user input and collected data, wherein the subset of available content includes content viewed by other viewers of a last video watched by the user (Jeon, [0024] note a user may enter a search query, and recommendations may be generated in response to the entry of the search query, [0029] note collaborative filtering, [Fig. 1B] note 135a, [0062] note Recommendations area 131b can be split into different sections, such as a "Now" listings area 135a and a "Later" listings area 135b; i.e. the examiner interprets the listings included in 135a read on a subset of available content, [0024] note a recommendation may look to a program the user is watching and/or programs the user has watched, in generating a recommendations, [0026] note recommendations may be based on input received on the Internet from several users who may have watched the show, visited web sites related to the show, provided user feedback related to the show, etc, [0029] note collaborative filtering); and
providing instructions to display, to the user, a multi-dimensional grid (Jeon, [Fig. 1B], [0055] note schedule grid 120 presents a list of media channels vertically along its left side and times of day horizontally along its top side in a time bar, [0062] note Recommendations area 131b is also provided to display recommendations generated in response to selection of recommendation display 131a. Recommendations area 131b can be split into different sections, such as a "Now" listings area 135a and a "Later" listings area 135b… The listings in the recommendations area 131b can also include network icons 139 which visually identify the particular channel on which the TV show airs);
the instructions to display further including: the subset of available content groups sorted along a first axis of the multi-dimensional grid in a first ranking order based on at least one of popularity and recency (Jeon, [Fig. 1B] note channels 139 ordered by “Now” and “Later", i.e. recency).
Jeon does not explicitly teach collected cookie data; calculating a weighted sum of a maximum user similarity between the user and the plurality of other users for the subset of available content by applying a K-Nearest Neighbor algorithm to the cookie data collected from the web browsers of the user and the plurality of other users; a three dimensional (3D) cube comprising a multi-dimensional grid, the 3D cube including a plurality of smaller interactive cubes, each interactive cube associated with a corresponding content of the subset of available content, each interactive cube configured to be rotated or flipped to allow the user to interact with content information associated with the corresponding content of the subset of available content; based on the calculated weighted sum; and the subset of available content sorted along a second axis of the multi-dimensional grid in a second ranking order based on the calculated weighted sum and a video quality of video content in the subset of available content, the video quality based on at least one of a respective bit rate responsiveness and a resolution associated with the video content in the subset of available content.
However, Ramer teaches collected cookie data (Ramer, [1069] note the past performance or other information relating to a mobile communication facility may be stored, aggregated, and analyzed... Past performance may include, but is not limited to, past content interaction, content download, audio content streaming, video content streaming, content contained in java cookies, content contained in temporary internet files stored on the mobile communication facility, past transaction information, and the like);
calculating a weighted sum of a maximum user similarity between the user and the plurality of other users for the subset of available content by applying a K-Nearest Neighbor algorithm to the cookie data collected from the web browsers of the user and the plurality of other users (Ramer, [0095] note A more robust collaborate filtering procedure, sometimes referred to as the K-nearest neighbor algorithm, uses a "training data set" that is based upon previous users' behavior to predict a variable of interest to members of a "target data set" comprised of new users… the algorithm finds the weighted sum of the variable of interest for the K nearest neighbors, where the weights are the inverse of the calculated distances); and
based on the calculated weighted sum (Ramer, [0100] note A recommendation system may use information from a user's profile to make predictions regarding other information… The recommendation system may compare the collected data to similar data collected from others and calculates a list of recommended items for the active user, [0101] note suggestions may be supplied to users by ranking content based upon popularity).
It would have been obvious to one of ordinary skill in the art at the time of the present invention to combine the recommendations basted on a combination of weighting factors of Jeon with recommendations based on a k-nearest neighbor algorithm of Ramer according to known methods (i.e. generating a weighted sum of a variable of interest for the k-nearest neighbors). Motivation for doing so is that this provides improved search capabilities (Ramer, [0007]). 
Jeon and Ramer do not explicitly teach a three dimensional (3D) cube comprising a multi-dimensional grid, the 3D cube including a plurality of smaller interactive cubes, each interactive cube associated with a corresponding content of the subset of available content, each interactive cube configured to be rotated or flipped to allow the user to interact with content information associated with the corresponding content of the subset of available content; and the subset of available content sorted along a second axis of the multi-dimensional grid in a second ranking order based on a video quality of video content in the subset of available content, the video quality based on at least one of a respective bit rate responsiveness and a resolution associated with the video content in the subset of available content.
However, Stark teaches the subset of available content sorted along a second axis of the multi-dimensional grid in a second ranking order based on a video quality of video content in the subset of available content, the video quality based on at least one of a respective bit rate responsiveness and a resolution associated with the video content in the subset of available content (Stark, [0081] note while time-based organization and manipulation is useful for many types of content, in some embodiments at least some types of content may be organized and manipulated based on other types of associated information, whether in addition to or instead of based on time… metadata for content may similarly be used to group the content in other manners for organization and manipulation in the GUI, such as to group content hierarchically… to group content based on genre or other categorization (e.g.… on file size… on number of pixels or frames-per-second or other measure of resolution, on display size of the content, on use restrictions on the content, etc.), or to more generally group the content based on any other parameter or combination of types of parameters).
It would have been obvious to one of ordinary skill in the art at the time of the present invention to combine the ranking of Jeon and Ramer with the content grouping based on metadata including file size and measures of resolution of Stark according to known methods (i.e. ranking content based on file size or other measures of resolution). Motivation for doing so is that this improves a user’s experience by effectively managing the presentation of content via various network devices (Stark, [0006]).
Jeon, Ramer and Stark do not explicitly teach a three dimensional (3D) cube comprising a multi-dimensional grid, the 3D cube including a plurality of smaller interactive cubes, each interactive cube associated with a corresponding content of the subset of available content, each interactive cube configured to be rotated or flipped to allow the user to interact with content information associated with the corresponding content of the subset of available content.
However, Kikinis teaches this (Kikinis, [Fig. 2], [Col. 4 Lines 57-58] note As shown in FIG. 2, virtual mesh 100 has the shape of a cube, [Col. 4 Lines 63-66] note As shown in FIG. 2, virtual mesh 100 is a group of lines displayed on a video screen configured so that objects 101 may be displayed within the mesh. In one embodiment, objects 101 represent individual television programs, [Col. 5 Lines 21-29] note In one embodiment, objects 101 are not a part of virtual mesh 100; they are merely situated within the mesh 100. Each of the program elements 101 is a fully independent object that may be manipulated by the EPG independent of virtual mesh 100. Objects 101 further comprise one or more interactive surfaces. Interactive surfaces may be acted upon by the user to create a desired result, such as selecting a new channel; i.e. the examiner interprets manipulated reads on rotated or flipped, [Col. 5 Lines 66-67]-[Col. 6 Line 1] note Virtual mesh 100 can contain all available channels from a service provider or can contain a subset of channels selected by interest group or by certain other criteria).
It would have been obvious to one of ordinary skill in the art at the time of the present invention to combine the interface of Jeon, Ramer and Stark with EPG cube comprising fully independent objects which may be manipulated of Kikinis according to known methods (i.e. displaying an EPG cube comprising fully independent program objects). Motivation for doing so is that independent objects are arranged as to make navigation of the mesh simple, and to bring to the user's attention those programs in which they may be interested (Kikinis, [Col. 4 Lines 66-67]-[Co. 5 Lines 1-2]). 

Claim 32: Jeon, Ramer, Stark and Kikinis teach the system of claim 31, wherein the search request specifies at least a portion of video content that the user desires to watch (Jeon, [0026] note a requesting user has entered searches for "Jaws," "Orca," and similar terms).

Claim 33: Jeon, Ramer, Stark and Kikinis teach the system of claim 31, wherein the indexed web history includes one or more of: impression data, action data, conversion data, user information, content information, and content group information (Jeon, [0097] note user activity may include user actions that can be used later, for example, in formulating recommendations. For example, the user actions may include inputs by the user on the Internet that relate to particular TV programs or stations; i.e. action data).

Claim 34: Jeon, Ramer, Stark and Kikinis teach the system of claim 31, wherein the first ranking order of the subset of available content groups includes a ranking value calculated based on one or more of editorial popularity, rank popularity, and taxonomic distance based on the indexed web history (Jeon, [0027] note popularity data (e.g., ratings data) from a structured database may be used. For example, a new television program may be classified into a "sci fi" genre and its ratings data may show that it is explosively popular. If a first user has been observed to watch many sci fi programs, the new program may be recommended initially based solely on its genre and popularity).

Claim 35: Jeon, Ramer, Stark and Kikinis teach the system of claim 31, wherein the second ranking order of the subset of available content includes a ranking value calculated based on one or more of: recency, clickthru popularity, editorial popularity, textual relevance, video relevance, and user rating based on the indexed web history ((Jeon, [0084] note user-click history 306 can store user click information, [0032] note source data used for collaborative filtering-based recommendations can come from different sources, suchas, for example, audience measurement data from a TV provider or web-click data or other web activity data).

Claim 36: Jeon, Ramer, Stark and Kikinis teach the system of claim 31, wherein the subset of available content groups include content groups desired or liked by the user and content groups desired or liked by other viewers of a last video watched by the user (Jeon, [0084] note user-click history 306 can store user click information, [0030] note collaborative filtering, [0032] note source data used for collaborative filtering-based recommendations can come from different sources, such as, for example, audience measurement data from a TV provider or web-click data or other web activity data). 

Claim 39: Jeon, Ramer, Stark and Kikinis teach the system of claim 31, wherein the content information includes one or more of episode options of the corresponding available content, specific scenes or chapters of the corresponding available content, and a picture or logo associated with the corresponding available content (Jeon, [Fig. 1C], [0063] note a details page 106 may be displayed when a user selects a particular program or episode so as to indicate an interest in seeing more detailed information about that program or episode, [0065] note recommendation entry 142a can further include a summary of the episode and one or more specific entries for current or upcoming episodes that may interest the user).

Claim 40: Jeon, Ramer, Stark and Kikinis teach the system of claim 31, wherein the instructions to display include displaying the multi-dimensional grid via a graphical user interface that the user can select and manipulate the multi-dimensional grid using an input device (Kikinis, [Fig. 2], [Col. 4 Lines 57-58] note As shown in FIG. 2, virtual mesh 100 has the shape of a cube, [Col. 5 Lines 21-29] note Each of the program elements 101 is a fully independent object that may be manipulated by the EPG independent of virtual mesh 100. Objects 101 further comprise one or more interactive surfaces. Interactive surfaces may be acted upon by the user to create a desired result, such as selecting a new channel).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Giuseppi Giuliani whose telephone number is (571)270-7128. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIUSEPPI GIULIANI/Primary Examiner, Art Unit 2165